Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered April 25, 1994, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. By decision and order dated December 29, 1995, this Court reversed the judgment, on the law, and dismissed the indictment (People v Rossey, 222 AD2d 710). By opinion and order dated February 13, 1997, the Court of Appeals reversed the decision and order of this Court and remitted the matter to this Court for consideration of the facts and issues raised but not determined on the appeal to this Court (People v Rossey, 89 NY2d 970).
Ordered that the judgment is affirmed.
The defendant contends that the jury verdict finding him guilty of intentional murder is against the weight of the evidence. However, upon the exercise of our factual review power (see, CPL 470.15 [5]), we find that the weight of the evidence adduced at trial established that the defendant shared the codefendant’s intent to kill the victim.
The defendant’s remaining contentions do not warrant reversal. Bracken, J. P., Santucci, Joy and Friedmann, JJ., concur.